Title: To Thomas Jefferson from James Sullivan, 3 June 1807
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 3d of June 1807
                        
                        The station to which I have been recently called by my fellow citizens encourages me to believe that the
                            intrusion of a letter will not be offensive to the cheif magistrate of the nation.
                        My general Sentiments on our public concerns will appear from the press, in the gazette of tomorrow, in
                            form of a communication made this day, by me, as Governor, to both branches of our legislature. I conceive that a
                            uniformity of sentiment in matters of government throughout the States, is of great consequence. This can never be
                            effected unless there shall be a central point of communication and influence, to which the leading characters in the
                            states can repair, as to a centre of union and information. You Sir ought to assume the trouble of being that centre,
                            that governors of the several states, being republicans, may communicate with you, and learn what general principles of
                            policy will unite the nation. This will consolidate the union, and enable us to appear as a nation, though we consist of
                            ma[n]y independent sovereign governments.
                        Governor Langdon, who lately made me visit, agrees with me, that it is of great national consequence,
                            that you should make a tour to the Northward, as far as New Hampshire at least. I know that you are averse to parade, but
                            though the people here would wish to shew you every mark of respect, yet no parade would be exhibited disagreeable to you.
                            Yet on the other hand, as far as your pleasure should allow of it the republicans would throng to offer you, with
                            gratitude and affection, every mark of their esteem and veneration.
                        The Federalists are completely vanquished, though not with sincerity, they would treat you with great
                            respect. I am almost obliged to say to you, that we, here consider it as your duty, to make us a visit. Mr Lincoln, our
                            Lieutenant Governor, and my Brother Langdon will write you I hope on this subject.
                        I am Sir, with the highest considerations of respect Your very humble Servant
                        
                            James Sullivan
                            
                        
                    